Citation Nr: 1531978	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  10-39 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a chronic respiratory disorder, claimed as recurrent respiratory infections and bronchitis.
 
3.  Entitlement to service connection for a sleep disorder, claimed as chronic insomnia and sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1980 to March 1987.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2008 rating decision in which the RO, inter alia, denied service connection for hypertension, chronic recurring respiratory infection and bronchitis, and chronic insomnia and sleep apnea.  In November 2009, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in July 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in September 2010. 

In August 2011, the Veteran participated in an informal conference with a Decision Review Officer (DRO) at the RO; a report of that conference is of record.

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with these claims.  A review of the documents in Virtual VA reveals various adjudicatory documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file contains only the April 2015 Appellant Brief from the Veteran's representative. 

The Board's decision on the  claims for service connection for hypertension and for a chronic respiratory disorder is set forth  below.  The claim for service connection for  sleep disorder, claimed as chronic insomnia and sleep apnea, is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ) for further development.  VA will notify the Veteran when further action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Hypertension was not manifested in service or within during the first post-service year, and the most persuasive medical opinion evidence on the question of etiology of current hypertension weighs against the claim. 

3.   Competent, probative evidence indicates that the Veteran does not have, and at no point pertinent to this appeal has had, a chronic respiratory disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a chronic respiratory  disorder, claimed as recurrent infections and bronchitis are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1). 

Effective May 30, 2008, 38 C.F.R. § 3.159 was revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between service and a claimed disability, the degree of disability, and the effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

Here, in letters issued in January and August 2008, the AOJ provided notice to the Veteran explaining what information and evidence was needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was also provided with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The November 2008 rating decision reflects the initial adjudication of the claim after the issuance of these letters.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), service personnel records (SPRs), VA records, private medical records and VA/QTC examination reports.  The Board finds that no additional AOJ action to further develop the record in connection with the claims herein decided, prior to appellate consideration, is required

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  In this case, a VA examination was conducted in 2011.  Neither the Veteran nor his representative has alleged that the examination was inadequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. Service Connection

The Veteran maintains that service connection is warranted for hypertension and for a chronic respiratory disorder claimed as recurrent respiratory infections and bronchitis.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be presumed, for certain chronic diseases such as hypertension, which develop to a compensable degree within a prescribed period after discharge from service (currently, 10 percent and  one year for hypertension), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit recently clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as hypertension) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States. Court of Appeals for Veterans Claims (then, the U.S. Court of Veterans Appeals) (Court) held that that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A. Hypertension

The Veteran contends that he developed hypertension as a result of his military service.  Specifically, he contends that he developed hypertension after a July 1980 incident in service in which he was painting in an enclosed space, inhaled fumes and fainted.

The medical criteria relevant to rendering a diagnosis of hypertension for VA purposes is governed by VA Training Letter 00-07 (July 17, 2000), which states that hypertension is present if the diastolic blood pressure is 90 mm Hg or more or the systolic pressure is 140 mm Hg or more, or if both are present.  In isolated systolic hypertension, the systolic pressure is 140 mm Hg or more, but the diastolic pressure is less than 90 mm Hg.  The Board notes that VA does not recognize "pre-hypertension" as a disability for service connection purposes.  M21-1MR, III.iv.4.E.1.e. 

The report of the Veteran's February 1980 entrance examination in reflects that  all of his systems, to include his vascular system, were  normal.  In a contemporaneous  report of medical history completed by the Veteran, he denied high or low blood pressure or heart problems.  A blood pressure reading at that time was 110/70.  In July 1980, the Veteran was hospitalized overnight following the fainting spell secondary to the inhalation of paint fumes and heat stress.  A blood pressure reading at that time was 190/100.  The next month, the Veteran was seen with complaints of difficulty breathing, which was diagnosed as hyperventilation.  His blood pressure was 160/82. 

A March 1983 report of medical history shows that the Veteran reported no heart trouble or high or low blood pressure.  An associated report of medical examination shows all systems normal and a blood pressure reading of 128/58.

In March 1987, prior to his discharge, the Veteran was examined.  At that time, his heart and vascular system were noted as normal and he denied heart trouble or high or low blood pressure.  His blood pressure at that time was 128/86.  A September 1987 note shows a blood pressure reading of 156/94.  An October 1987 report of medical history shows, again, that the Veteran denied heart trouble or high or low blood pressure.  His systems were examined and found to be normal.  A blood pressure reading at that time was 144/76.

The Veteran's STRs also contain dental health questionnaires dated in June 1985, September 1986 and October 1987.  On each, the Veteran indicated that he did not have heart disease.

As noted, the Veteran's service records are silent for a diagnosis of hypertension.  The fact that the STRs and separation examination report failed to include an actual diagnosis of hypertension tends to weigh against the claim based on the theory of direct service incurrence. 

Post-service, the Veteran's private medical records document a March 2004 diagnosis of hypertension, for which the Veteran was taking medication.  However, the competent, persuasive evidence fails to establish a medical nexus between the hypertension diagnosed post service and service, on a presumptive basis or otherwise.  

There is no medical evidence showing that hypertension manifested to a degree of 10 percent by March 1988 (i.e., within the first year following his active duty service discharge in March 1987), nor does the Veteran specifically maintain that hypertension  manifested during this time frame.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (a 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure 100 or more who requires continuous medication for control).  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  No such evidence has been presented in this case.  Accordingly, service connection on a presumptive is not established under 38 C.F.R. §§ 3.307, 3.309. 

With respect to the theory of direct service incurrence, the Board notes that the record includes conflicting  medical opinions on the question of whether the Veteran's hypertension is related to his military service.

In an undated opinion authored by the Veteran's private physician, Dr. M.W., received by VA in November 2010, it was noted that the Veteran reported being diagnosed with hypertension while in the military, following the incident where he was painting in an enclosed area and lost consciousness.  The doctor indicated he had reviewed the Veteran's "previous medical records" and determined that the Veteran's hypertension was related to his service. 

In July 2011, the Veteran underwent a VA examination concerning his claim for service connection for hypertension.  At that time, the VA examiner noted the Veteran reported being diagnosed with hypertension in 2003, but also that he had experienced the condition since 1980.  The Veteran reported experiencing headaches, blurred vision, heart palpitations, shortness of breath, dizziness, chest pains, ringing ears and feeling warm.  It was noted that the Veteran had been prescribed medication for hypertension, but that the response to the medication was minimal.  The examiner indicated he had reviewed the Veteran's STRs, to include his treatment following the painting incident.  The examiner rendered a diagnosis of hypertension, based on the clinical history and the Veteran's use of antihypertensive medications.  Concerning etiology, the examiner concluded it was less likely than not that the Veteran's hypertension was related to his military service.  As rationale, the examiner noted that there were numerous normal blood pressure readings in the Veteran's STRs, with only a single reading at an elevated level.  The examiner explained that an elevated blood pressure reading is a symptom and not a diagnosis of hypertension, since there are many reasons for an elevated reading.  The examiner noted that the reason for the high reading in this instance was the Veteran's exposure to high heat and chemical fumes, which elevated his blood pressure.  Such an elevation was not due to hypertension, as hypertension requires the presence of elevated blood pressure readings three times, each separated by one week.  The examiner noted that such a condition was not established in the Veteran's service treatment records. 

It is the responsibility of the Board to assess the credibility and weight to be given to evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data and the medical conclusion the physician reaches.  As is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  However, the Board may not reject medical opinions based on its own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The "factually accurate, fully articulated, sound reasoning for the conclusion" contributes probative value to a medical opinion.  Id.  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  In this instance, for reasons discussed below, the Board finds the opinion of the July 2011 VA examiner to be more probative in discussing this claim.

Dr. M.W. opined in November 2010 that the Veteran's hypertension was related to his service.  However, this opinion included no explanation or rationale for such a finding.  A medical opinion which contains only data and conclusions, and is not supported by reasons or rationale, is accorded no probative weight.  Nieves-Rodriguez v. Peake, supra; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two ).  The November 2010 opinion is therefore afforded little, if any, probative weight.

By contrast, the July 2011 VA examiner declined to find a nexus between the Veteran's hypertension and his service, noting the Veteran's lack of diagnosis in service.  The examiner explained the reasons for the Veteran's single high blood pressure reading and why such a reading did not constitute a diagnosis of hypertension.  As this opinion was clearly based on examination of the Veteran and consideration of his documented medical history and assertions, and was supported by stated rationale, the Board accepts this opinion as probative of the medical nexus question.  

Thus, the  competent, persuasive medical opinion of record which addresses the etiology of the Veteran's hypertension preponderates against his claim.

As for any direct assertions by the Veteran that there exists a medical relationship between his hypertension and service, the Board finds that such assertions provide no persuasive evidence in support of the claim.  The matter of the etiology of the disability here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate training and expertise, he is competent to render a probative (i.e., persuasive) opinion as to the medical matter upon which this claim turns.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board may consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a layperson would be competent to diagnose a simple condition such as a broken leg, but not to diagnose a form of cancer).  Here, the matter of whether the Veteran's current hypertension is etiologically related to his military service-the matter upon which this claims turns-is not a matter within the realm of knowledge of a layperson; rather, such is a complex question that requires education, training and expertise.  Id.  Hence, the lay assertions in this regard have no probative value.

For these reasons, the claim for service connection for hypertension must be denied. In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B. Chronic Respiratory Disorder

The Veteran contends that he has chronic, recurring respiratory infections and bronchitis due to his military service.  Particularly, the Veteran contends that in-service exposure to paint fumes and smoke while serving on the USS Midway caused him to develop the condition. 

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability shortly prior to the filing of a claim for service connection, at the  time he files his claim,  or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), McClain v. Nicholson, 21 Vet. App. 319, 321 (2007),.

Here, service treatment records document treatment for various problems of a respiratory nature..  In July 1980, the Veteran was hospitalized for 24 hours following the fainting spell.  As noted above, the Veteran had been painting in an enclosed area and "blacked out" for less than a minute, which was attributed to the inhalation of paint fumes and heat stress.  At the time of his discharge 24 hours later, the Veteran's lungs were clear.  In August 1980, the Veteran was seen for complaints of difficulty breathing; his lungs were found to be clear and he was diagnosed with hyperventilation due to anxiety of unknown etiology. 

In October 1980, the Veteran was seen for a sore throat and inflamed tonsils and diagnosed with strep throat.  In September 1981, the Veteran was seen for a head cold.  Later that month, the Veteran was seen with complaints of difficulty breathing after being exposed to PK powder for 20 minutes.  

In January 1982, the Veteran complained of difficulty breathing after being exposed to smoke while standing fire watch.  He was diagnosed with mild bronchial irritation secondary to smoke inhalation.  In November 1986, the Veteran was diagnosed with a viral syndrome after complaining of a sore throat and sinus congestion. 

Post-service clinical evidence documents no subsequent recurrence of respiratory infection.  Despite the Veteran's assertions of having been diagnosed with a variety of respiratory conditions, as well as experiencing daily coughing fits and chest pain, there is no medical evidence documenting any such diagnosis or complaints at any point pertinent to his appeal.

The  report of a July 2011 VA examination indicates that the Veteran reported having been diagnosed with bronchitis, emphysema and shortness of breath, and that the condition had existed since 1980.  The Veteran indicated that he had a daily coughing spell with sputum, night sweats and pain or discomfort over the chest area on exertion.  The Veteran reported that the pain and discomfort over the chest area on exertion came with some soreness after coughing spells.  The Veteran indicated he never felt as if he was able to cough up enough mucus to clear his chest.  The Veteran reported a history of shortness of breath, and the use of oxygen since 2009 for his respiratory condition.  The Veteran indicated he took antibiotics for his respiratory condition, but did not know the dosage.  The Veteran indicated he had received steroid therapy intermittently, but did not take Coumadin or Heparin for the condition.  The Veteran reported that he received an annual pneumonia and influenza shot in order to limit his risk of infection.  He indicated being limited by shortness of breath and having to take breaks when cooking, bathing, changing clothes and walking from room to room, so that he could catch his breath.  The Veteran reported avoiding social activities, including playing with his children, because of fatigue. 

The VA examiner reviewed the Veteran's service treatment records, as well as a chest x-ray and determined there was no diagnosis because there was no pathology to render a diagnosis.  The Veteran did not have any complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension or chronic respiratory failure with carbon dioxide retention.  The examiner concluded that it was less likely than not that the Veteran's claimed recurrent respiratory infections were due to his period of military service.  As rationale, the examiner noted that the Veteran was diagnosed in service with bronchitis, strep throat and upper respiratory infections over the period of two years.  The examiner explained that it was not uncommon for any individual during the course of single year to contract multiple upper respiratory infections.  The Veteran's history of infection did not appear to be of any greater severity than would be seen with any other individual with a cold.  The examiner noted that the record was devoid of mention of incapacitation, oxygen requirements, recurrent antibiotic treatments, or abnormal diagnostic testing, all of which would have indicated that his condition was chronic in nature.  He concluded that there was no evidence during his examination of the Veteran that supported a finding of chronic recurrent respiratory infections. 

The Board notes that, in addition, the medical evidence of record does not corroborate the Veteran's assertions as to experiencing recurrent respiratory infections since service-as he asserts in connection with his claim-and there is otherwise no competent, persuasive evidence that he has, or at any time pertinent to this appeal has had a chronic recurring respiratory disability. 

Here, a review of the Veteran's post-service medical records indicates no diagnosis of a respiratory infection.  The only medical documentation of record that addresses the Veteran's lungs is a March 2004 treatment note from his private doctor which expressly indicates no respiratory problems.  Significantly, the July 2011 VA examiner indicated that the Veteran's pulmonary examination was normal and that recurrent chronic infection was by history only, and that there was no pathology .  Notably, symptoms, alone, without underlying pathology, are not sufficient to establish a disability for which service connection can be awarded.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999),  dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Thus,  the medical evidence currently of record  does not support a finding that the Veteran has, or at any time pertinent to this claim has had, a chronic respiratory disorder, to include recurrent respiratory infections, and neither the Veteran nor his representative has presented or identified any  medical evidence or opinion that actually establishes a current, chronic disability within the meaning of Romanowsky and McClain. 

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report his own symptoms or matters within his personal knowledge.  See Jandreau, supra; Buchanan, supra.  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, supra. However, matters of medical diagnosis for disability not capable of lay observation (and, if competently shown, a medical relationship between such disability and service) are matters within the province of trained medical professionals.  See Jones, supra.  As the Veteran is not shown to be other than a layperson without appropriate medical training and expertise to competently self-diagnose a chronic respiratory disorder, to render a diagnosis as to a current chronic disability, or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.  Jandreau, supra. 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, medical evidence indicates that the Veteran does not have the disability for which service connection is sought-and there is no contrary, competent evidence-there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.

For all the foregoing reasons, the Board finds that service connection for a chronic respiratory disorder, claimed as recurrent respiratory infections and bronchitis must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for hypertension is denied.

Service connection for a chronic respiratory disorder, claimed as recurrent  respiratory infections and bronchitis,  s denied.


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran asserts that his sleep disorder, claimed as chronic insomnia and sleep apnea (hereinafter "sleep apnea") developed as a result of his military service.

A July 2011 VA examiner opined that it was less likely than not that the Veteran's sleep apnea was related to his military service.  As rationale, the examiner indicated that the Veteran's service treatment records lacked any evidence of sleep disturbances, significant daytime fatigue or somnolence which would suggest that the condition was present during military service.  

However, since the July 2011 VA examination, the Veteran has submitted evidence that indicates he experienced possible symptoms of sleep apnea during  service.

In a September 2011 examination by the Veteran's private doctor, it was noted that the Veteran stated he had sleep apnea while in service.  The Veteran indicated that his shipmates would nudge him when he was sleeping because he would snore loudly in his bunk.  In addition, the Veteran reported, he would suddenly stop breathing while asleep, which would cause his shipmates to be alarmed.  

Under these circumstances, the Board finds that a remand is necessary to obtain further medical opinion-based on full consideration of the Veteran's lay assertions and supported by complete, clearly stated rationale.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If the prior examiner is not available, that fact should be documented in the claims file, and the AOJ should, to the extent possible, obtain an etiology opinion from an appropriate physician, based on claims file review.  The AOJ should only arrange for the Veteran to undergo further VA examination to obtain the requested opinion if one is deemed  necessary in the judgement of a competent medical professional. 

The Veteran is hereby advised that, failure to report to any examination scheduled in connection with this claim, without good cause, may result in denial of the claim. See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging to obtain further medical opinion in this matter, to ensure that all due process requirements are met, and that the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. 
§ 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED for the following actions:

1.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, to obtain any additional, outstanding evidence pertinent to the claim on appeal that is not already of record.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the physician who evaluated the Veteran and provided the July 2011 opinion. 

If that individual no longer works for VA or is otherwise unavailable,  document that fact in the  claims file, and arrange to obtain the requested opinion from an  appropriate physician based on claims file review (if possible). Only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of a competent medical professional.
 
The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/ examination report should include discussion of the Veteran's documented history and lay assertions. 

Following a review of all the relevant evidence, the designated examiner should render an opinion, based on accepted medical principles, that addresses whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea had its onset during or is otherwise medically or related to his military service.  The examiner should discuss the significance, if any, of the Veteran's reports concerning snoring and pauses in his breathing while sleeping during service. 

In rendering such opinion, the physician must consider and discuss all relevant medical evidence and lay assertions-to include competent assertions as to onset and continuity of symptoms, to include alleged in-service breathing issues.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim in light of all pertinent evidence (to particularly include all evidence associated with the paper and/or electronic file(s) since the last adjudication) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


